                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


DESIREE JORDAN-                         :
PHILADELPHIA,                           :
                                        :
                                        :
       Plaintiff,                       :
                                        :
v.                                      :
                                        :
ATLANTA MEDICAL CENTER                  :        CIVIL ACTION NO.
WELLSTAR,                               :        1:18-CV-1574-LMM-LTW
                                        :
                                        :
                                        :
       Defendant.                       :


                                    ORDER

      This matter is before the Court on the Magistrate Judge’s Report and

Recommendation [3]. In spite of this Court providing Plaintiff an extension of

time to file objections through and including October 22, 2018, no objections

have been filed in response to the Magistrate’s Report and Recommendation.

Therefore, in accordance with 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal

Rules of Civil Procedure, the Court has reviewed the Magistrate’s

Recommendation for clear error and finds none. Accordingly, the Court

ADOPTS the Magistrate Judge’s Report and Recommendation as the opinion of

the Court and this matter is DISMISSED, without prejudice as frivolous.
IT IS SO ORDERED this 26th day of October, 2018.


                           _____________________________
                           Leigh Martin May
                           United States District Judge




                              2
